Title: To George Washington from Thomas Newton, 3 June 1794 [letter not found]
From: Newton, Thomas
To: Washington, George

Letter not found: from Thomas Newton, Jr., 3 June 1794. On 11 June, GW "Put into the hands of the Secry. of State a letter from Thos. Newton Junr. dated Norfolk June 3d. 1794. on the subject of the application of a sum raised by subscription in that place for the relief of Amr. Captives in Algiers" (JPPDorothy Twohig, ed. The Journal of the Proceedings of the President, 1793–1797. Charlottesville, Va., 1981., 308). On 19 June, Secretary of State Edmund Randolph wrote Newton "to acknowledge the receipt of your letter to the President of the United States."